Case 1:18-cr-20044-DPG Document 51 Entered on FLSD Docket 03/25/2020 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 18-CR-20044-GAYLES



  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  JOSE ESPANA MARQUINEZ,

        Defendant.
  ____________________________________/

              MOTION FOR CONTINUANCE OF CHANGE OF PLEA HEARING

         Defendant, JOSE ESPANA MARQUINEZ, by and through his undersigned counsel, files this

  motion for continuance of the presently scheduled change of plea hearing. In support of his motion

  the defendant states the following.

         1.       The Court has scheduled this cause for change of plea on April 20, 2020 at 2:00 p.m.

  before Magistrate Otazo-Reyes.

         2.       Undersigned counsel would like to reschedule the change of plea hearing for some

  time in May due to the present concerns created by the COVID-19 Virus.




                                                      Page 1 of 2

              800 Brickell Avenue ∙ Suite 1400 ∙ Miami, FL 33131 ∙ Tel: (305) 358-7400 ∙ Fax: (305) 358-7222
                                       www.roykahnlaw.com ∙ rjk@roykahnlaw.com
Case 1:18-cr-20044-DPG Document 51 Entered on FLSD Docket 03/25/2020 Page 2 of 2



         WHEREFORE, based upon the foregoing facts and circumstances, the defendant, Jose

  Espana Marquinez respectfully requests this Court enter an Order rescheduling the present change

  of plea hearing.

                                                                Respectfully submitted,

                                                                ROY J. KAHN, P.A.
                                                                800 Brickell Avenue, Suite 1400
                                                                Miami, Florida 33131
                                                                Tel: (305) 358-7400
                                                                Fax: (305) 358-7222

                                                                /s/Roy J. Kahn________
                                                                ROY J. KAHN
                                                                Florida Bar No. 224359
                                                                rjk@roykahnlaw.com


                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 25, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record.




                                                       /s/ Roy J. Kahn_
                                                       ROY J. KAHN




                                                     Page 2 of 2

             800 Brickell Avenue ∙ Suite 1400 ∙ Miami, FL 33131 ∙ Tel: (305) 358-7400 ∙ Fax: (305) 358-7222
                                      www.roykahnlaw.com ∙ rjk@roykahnlaw.com
